The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Examiner acknowledges receipt of Applicant’s preliminary amendment, received 09 March 2021; which provides translations of the originally filed abstract, specification and claims, provides replacement drawings, and amends the title, abstract, specification and claims 1-17.  Claims 1-17 are pending in this application.
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. §119(a)-(d).  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Examiner acknowledges receipt of Applicant’s formal drawings, received 09 March 2021.  These drawings are acceptable.
Examiner acknowledges receipt of Applicant’s information disclosure statement, received 22 December 2020, with accompanying reference copies.  This submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, it has been taken into consideration for this Office action.
The following is a quotation of 35 U.S.C. §112(b):
(b)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-17 are rejected under 35 U.S.C. §112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In claim 1, there is no clear and proper antecedent basis for the/said residual production forecast (spanning lines 13-14 of the claim, as presented in the 09 March 2021 amendment), since a plurality of such have previously been provided for (i.e.; each prosumer calculating a residual production forecast, emphasis added by Examiner, in addition to the residual production forecast transmitted by a preceding entity).  Similarly, there is no clear and proper antecedent basis for the prosumer (line 14) nor the consumer (line 20), since a plurality of each have previously been provided for.  Also, there is no clear and proper antecedent basis for  production forecasts (line 11), since each entity has been previously asserted as only determining a single production forecast (lines 4-5).  In addition, there is no clear and proper functional antecedence nor context for a portion of a consumption forecast that can be supplied by the residual production forecast (lines 13-14 and 22-23, especially in view of the above-noted antecedent basis issue), as the calculation of the residual production forecast then appears to be potentially circular in nature.  In addition, there is no clear and proper functional antecedence nor context for a predetermined convergence criterion not being reached.
In claim 2, there is no clear and proper context for the term its (each occurrence).  Also, there is no clear and proper antecedent basis for production forecasts (lines 3-4), the calculated residual production forecasts and consumption forecasts (lines 14-15, emphasis added by Examiner) nor the calculated residual production forecasts and consumption forecasts (lines 25-26; those of step b or step e?).
In claim 3, if (line 5) should be corrected to -- of --.  Also, there is no clear and proper antecedent basis for the actual production nor the actual consumption (lines 5-6).
In claim 4, there is no clear and proper antecedent basis for the aggregate actual production (line 6), any actual residual production (line 7), the actual residual production (line 11), the residual actual consumption (line 14), the actual residual consumption (lines 22-23), said actual residual consumption (line 24; that of step l or step n?) nor the quantity of electrical energy consumed supplied by the prosumers/electricity distribution network (lines 29-31).
In claims 7 and 8, there is no clear and proper antecedent basis for the consumption forecasts nor the production forecasts … transmitted by the preceding entity.  Further in claim 8, the phrase most appropriate moment is deemed to be a relative term which renders the claim indefinite, since it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
In claim 9, there is no clear and proper antecedent basis for the residual consumption forecasts nor the electrical energy actually produce.
In claim 10, there is no clear and proper antecedent basis for the residual production forecasts of one of the pools nor the consumption forecasts of said pool.
In claim 11, there is no clear and proper antecedent basis for the quantity of electrical energy consumed supplied by the pools/electricity distribution network.
In claim 14, there is no clear and proper antecedent basis for the determining of …, the order for consulting …, the entities, the management of …, the consultation of …, said entities, the verification of …, the predetermined convergence criterion.  Also, the claim has been presented as a mere statement of desired result, without support for how that result is actually accomplished, which presents ambiguity with regard to the metes and bounds of the claim.
In claim 16, there is no clear and proper antecedent basis for the general electricity distribution network.
The remainder of the claims stand rejected as necessarily incorporating the above-noted ambiguities of their parent claims.
The following is a quotation of the first paragraph of 35 U.S.C. §112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 14 is rejected under 35 U.S.C. §112(a), because the claim purports to invoke 35 U.S.C. §112(f) but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14-16 are rejected under 35 U.S.C. §102(a)(1), as being anticipated by Schmiegel (U.S. Patent No. 8,803,362).
As per claims 14-16, Schmiegel teaches the instantly claimed unit for processing a flow of electrical energy produced by at least one first group of prosumers and consumed by said first group of prosumers and at least one second group of consumers, the unit adapted to provide at least the determining of the order for consulting the entities, the management of the consultation of said entities and the verification of the predetermined convergence criterion and a network of electricity self-consumption entities comprising: a plurality of prosumers and consumers connected locally to one another, and at least one unit for processing a flow of electrical energy … connected to each one of the consumers and prosumers, wherein the network is connected to the general electricity distribution network (abstract, standalone power grid connected to an external/public power grid; col 1, lines 16-34; col 2, lines 37-48, plurality of standalone units (combined producers and consumers) on a standalone power grid; col 6, lines 8-15 and 49-65, prioritization/prediction list/sequence of standalone units; col 2, line 49 - col 3, line 16, communicate requirement/surplus to next standalone unit; col 4, lines 20-66, forwarding requests to additional standalone units).

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 17 are rejected under 35 U.S.C. 103, as being unpatentable over Schmiegel (U.S. Patent No. 8,803,362) in view of Pavlovski et al. (U.S. Patent No. 11,070,058)
As per claim 1, as best understood by Examiner in view of the ambiguities noted above, Schmiegel teaches the instantly claimed method for the automatic management of a flow of electrical energy produced by at least one first group of prosumers and consumed by said first group of prosumers and at least one second group of consumers (abstract; col 1, lines 16-34; col 2, lines 37-48, plurality of standalone units (combined producers and consumers) on a local power grid), wherein each entity of each group determines, at a beginning of a predetermined period, a production … and/or a consumption … of electrical energy for the predetermined period (col 7, lines 2-7, current power production/consumption; col 5, lines 18-20, reference periods), the method comprising:
- a) determining, for each group, an order for consulting the entities of the group (col 6, lines 8-15 and 49-65, prioritization/prediction list/sequence of units),
- b) consulting the prosumers according to the order determined in step a), each prosumer calculating a residual production … taking account of its own production …, a residual production … transmitted by a preceding entity and a portion of a consumption … that can be supplied by the residual production …, and transmitting said residual production … to the prosumer according to the determined order (col 2, line 49 - col 3, line 16, communicate requirement/surplus to next standalone unit; col 4, lines 20-66, forwarding requests to additional standalone units),
- c) reiterating step b) as long as all the prosumers have not been consulted (system of Schmiegel operates continuously),
- d) when the residual production … are in surplus, transmitting said residual production … to the group of consumers (col 2, line 49 - col 3, line 16, communicate requirement/surplus to next standalone unit; col 4, lines 20-66, forwarding to additional standalone units),
- e) consulting the consumers according to the order determined in step a), each consumer calculating and transmitting, to the consumer according to the determined order, the residual production … taking account of the residual production … transmitted by the preceding entity and of its portion of consumption … that can be supplied (col 2, line 49 - col 3, line 16, communicate requirement/surplus to next standalone unit; col 4, lines 20-66, forwarding to additional standalone units),
- f) reiterating step e) as long as all the consumers have not been consulted (system of Schmiegel operates continuously),
- g) reiterating steps b) to f) as long as a predetermined convergence criterion has not been reached (col 3, lines 43-44, balance energy requirement/surplus).  Similarly applies to claim 17.
However, Schmiegel does not teach that electrical energy flow management is performed based upon forecasts as instantly claimed.  In this regard, Pavlovski et al. teaches that it was known in the microgrid management art to utilize forecasts of demand/supply instead of current demand/supply information (abstract).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such forecasts in the system of Schmiegel, since it was well-known to enhance efficiency/accuracy of power management.  Similarly applies to claim 17.
 As per claim 2, Schmiegel teaches that instantly claimed step b) comprises: - calculating an aggregate production … that corresponds to its production … added to any residual production … transmitted by a preceding entity (col 4, lines 20-66, requests are pooled),
- identifying a portion of its consumption … that can be supplied by the aggregate production …,
- calculating a residual production … that corresponds to the aggregate production … less the portion of its consumption … that can be supplied (col 4, lines 20-66, requests are pooled),
- calculating a residual consumption … that corresponds to its consumption … less the portion of its consumption … that can be supplied, added to any residual consumption … transmitted by a preceding entity (col 3, lines 43-44, balance energy requirement/surplus), and
- transmitting to the prosumer according to the determined order, the calculated residual production … and consumption … (col 2, line 49 - col 3, line 16, communicate requirement/surplus to next standalone unit; col 4, lines 20-66, forwarding to additional standalone units);
and wherein step e) comprises: - identifying a portion of its consumption … that can be supplied by the residual production … transmitted by the preceding entity,
- calculating the residual production … that corresponds to the residual production … transmitted by the preceding entity less the portion of its consumption … that can be supplied,
- calculating the residual consumption … that corresponds to its consumption … less the portion of its consumption … that can be supplied, added to any residual consumption … transmitted by a preceding entity (col 2, line 49 - col 3, line 16, communicate requirement/surplus to next standalone unit; col 4, lines 20-66, forwarding to additional standalone units; col 3, lines 43-44, balance energy requirement/surplus), and
- transmitting to the consumer according to the determined order, the calculated residual production … and consumption … (col 2, line 49 - col 3, line 16, communicate requirement/surplus to next standalone unit; col 4, lines 20-66, forwarding to additional standalone units; col 3, lines 43-44, balance energy requirement/surplus).  Similarly applies to claim 4.
As per claim 3, Schmiegel teaches that the instantly claimed first and the second groups of entities are connected to a general electricity distribution network (abstract, standalone power grid connected to an external/public power grid), and Pavlovski et al. teaches that it was known in the art at the end of at least one predetermined period, establishing an energy assessment based on a comparison, for each entity if each group, between the production forecasts and the actual production and/or between the consumption forecasts and the actual consumption of the entity (col 11, lines 62-67, assess anticipated output based on real-time data).
As per claims 5 and 6, Schmiegel does not teach that the instantly claimed order for consulting the entities determined in step a) is modified at the beginning of each predetermined period/is chosen randomly.  However, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed to select any desired order, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art  (In re Aller, 105 USPQ 233), and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).  Similarly applies to claims 12 and 13. 
As per claims 7 and 8, Schmiegel teaches that the instantly claimed consumption … are optimised by each one of the prosumers and consumers according to the production ... and/or residual production … transmitted by the preceding entity (col 10, lines 35-41; col 11, lines 12-20).
As per claim 9, Schmiegel teaches the instantly claimed when the residual production forecasts are higher than the residual consumption forecasts of the groups of prosumers and consumers, the electrical energy actually produced is stored in a storage device in order to be consumed thereafter (col 3, lines 24-29).
As per claim 10, Schmiegel teaches the instantly claimed several pools, each comprising at least one first group of prosumers and at least one second group of consumers, are connected to share the flow of electrical energy produced by the first groups of prosumers by applying, pool by pool, steps a) to g) and 1) to p) when the residual production forecasts of one of the pools are higher than the consumption … of said pool (col 4, lines 20-66, requests are pooled; col 7, lines 2-7, subgrids).
As per claim 11, Schmiegel teaches the instantly claimed establishing a global assessment that indicates, for each one of the pools, the quantity of electrical energy consumed supplied by the pools and the quantity of electrical energy consumed supplied by the electricity distribution network (col 7, lines 2-7, current power production/consumption of subgrids).
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Applicant is advised to carefully review the cited art, as evidence of the state of the art, in preparation for responding to this Office action.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M.N. VON BUHR whose telephone number is (571)272-3755.  The examiner can normally be reached Monday, Wednesday and Thursday (9am-5pm, ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from the Patent Center.  Unpublished application information in the Patent Center is available to registered users.  To file and manage patent submissions in the Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about the Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.N. Von Buhr/Primary Examiner, Art Unit 2117                                                                                                                                                                                                        

MNVB
12/2/22